Citation Nr: 1715007	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung cancer, as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge in January 2017.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current large cell adenocarcinoma of right lung is related to his active duty service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for lung cancer have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. 

The record clearly indicates that the Veteran has a current disability and VA has already found that he incurred an in-service injury.  Specifically, a March 2012 letter from the Veteran's treating physician indicates that he has been diagnosed with a poorly differentiated large cell adenocarcinoma of the right upper lobe.  In the September 2012 Statement of the Case, the RO found that the Veteran served on an aircraft carrier in 1955 and found that he could have been exposed to asbestos.

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed large cell adenocarcinoma and the in-service asbestos exposure. 

In support of his claim, the Veteran submitted a March 2012 statement from his private physician.  In this letter, C.N., M.D., noted that the Veteran had been exposed to asbestos while on active duty and concluded that his cancer "could have been caused by exposure to asbestos while serving in the Navy." 

In contrast, in an August 2012 opinion, a VA physician stated that he reviewed the Veteran's claims file and concluded that his lung cancer is less likely than not incurred in or caused by an in-service injury.  In explaining his opinion, the examiner noted that "asbestos is most closely associated with a different tumor called mesothelioma."  However, the examiner did not comment on the probability of a relationship between the Veteran's diagnosed large cell adenocarcinoma and asbestos exposure.  In addition, the examiner noted that the service records did not reflect that the Veteran was involved in ship building, thus implying that his negative opinion may have been based, at least in part, on the erroneous assumption that exposure to asbestos was not conceded in this matter.

Therefore, based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the large cell adenocarcinoma of the right lung is related to the in-service asbestos exposure. 

In resolving all reasonable doubt in the Veteran's favor, service connection for large cell adenocarcinoma is warranted.


ORDER

Service connection for large cell adenocarcinoma of the right lung is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


